Citation Nr: 1535987	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  07-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for reactive airway disease, to include as due to exposure to toxins while serving in Southwest Asia. 


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1991 to February 1992 and from February 2003 to July 2004, with service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Montgomery, Alabama Department of Veterans Affairs Regional Office (RO).  These issues were previously before the Board in November 2010, when they were remanded for additional development.  

The Board notes that during the pendency of this appeal, in a March 2013 rating decision, the Veteran was increased to a combined 100 percent disability rating for various service-connected disabilities, effective February 21, 2013.  Additionally, this rating decision also found that the Veteran was permanently and totally disabled and granted entitlement to dependents education assistance benefits pursuant to 38 U.S.C. Chapter 35, effective February 21, 2013.

Additionally, the Board notes that the Veteran originally filed a claim for entitlement to service connection for a breathing disorder, which was recharacterized by the RO as a claim for entitlement to service connection for reactive airway disease.  The May 2006 rating decision also denied entitlement to service connection for positive PPD and since the May 2006 rating decision, the Veteran filed claims of entitlement to service connection for additional respiratory disabilities, including a sinus disability, obstructive sleep apnea, and an allergy disability, for which he was denied.  The Veteran did not appeal these denials and the Board finds it appropriate to limit its consideration to only the issue of reactive airway disease.  

The issues of entitlement to service connection for a right elbow disability and a right ankle disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran does not have a diagnosis of reactive airway disease during or contemporaneous to the appeal period.  



CONCLUSION OF LAW

The criteria for service connection for reactive airway disease have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed letter in August 2005 and  advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Additionally, a March 2006 letter provided appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  The Veteran has identified not any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West. 2014); 38 C.F.R. § 3.317(a)(1) (2015).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a), (b) (2015).

Pursuant to 38 U.S.C.A. § 1117, the definition of qualifying chronic disability includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, and (c) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2) (2015).

Objective indications of a qualifying chronic disability include both signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2015).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g) (201T).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has a breathing disorder, diagnosed in January 2006 as reactive airway disease, which is etiologically related to active service.  Specifically, the Veteran reported that while deployed to Iraq in 2003 and 2004, he was exposed to burning feces, trash, oil, and human and animal remains, and that those toxins caused reactive airway disease.  

A review of the service medical records, to include a post-deployment questionnaire, is silent for any complaints or treatment for symptoms related to reactive airway disease.  In fact, on the May 2004 post-deployment questionnaire, the Veteran specifically reported "no" when asked if he had any difficulty breathing.  

Of record are extensive VA outpatient treatment records that show the Veteran receives consistent treatment for a variety of disabilities.  Those records show that the Veteran complains of chest pain, with relative frequency, and that the chest pain was commonly accompanied by shortness of breath.  However, it is clear from the records that the shortness of breath is related to the chest pain and is not a symptom of a separate disability.  The VA treatment records contain no evidence that the Veteran has ever been treated for a respiratory disability, to include reactive airway disease.  Additionally, the Board notes that the Veteran was granted entitlement to service connection for chest pain during the pendency of this appeal, effective July 19, 2005. 

At a January 2006 VA examination, the Veteran reported a history of exposure to toxins while in Southwest Asia and that he developed dyspnea and a cough with exertion as a result, but that those symptoms had improved.  The examiner assigned a diagnosis of reactive airway disease, improving; but did not provide an etiological opinion.  

At a November 2014 VA examination, the examiner noted a historical diagnosis of chronic obstructive pulmonary disease, which the Board notes is not supported by the medical evidence of record.  However, the Veteran again reported exposure to toxins in Southwest Asia and that he took no medications for any breathing disorder and occasionally had a non-productive cough.  An etiological opinion was not provided.  The Board notes that there is no other notation in the record that the Veteran had ever been diagnosed with chronic obstructive pulmonary disease and as the November 2014 VA examiner does not discuss the Veteran's previous diagnosis of reactive airway disease, the Board can only conclude that the notation on the examination report of chronic obstructive pulmonary disease was a mistake.

In a March 2015 addendum, after reviewing the November2014 examination report, the examiner noted the prior diagnosis of reactive airway disease and opined that the Veteran's respiratory condition was less likely than not related to active service.  The examiner explained that when establishing care with the VA in June 2004, the Veteran only reported rare dyspnea on exertion.  He denied coughing or wheezing, and his lungs were clear.  Further, the remainder of the Veteran's VA outpatient treatment notes were silent for respiratory complaints, including three pulmonary consultation reports.  The examiner also noted that there was no respiratory diagnosis listed in the VA treatment notes as an "active problem," nor any medication prescribed for any respiratory disability.  The examiner explained that if the Veteran had developed a respiratory disability as a result of toxic exposure while in Southwest Asia, it was logical that symptoms would have developed while on active service, and there was no evidence of treatment for any respiratory condition in the service medical records.  The examiner noted the January 2006 diagnosis of reactive airway disease, but noted that a January 2006 pulmonary function test was not consistent with reactive airway disease or chronic obstructive pulmonary disease, as noted by the November 2014 examiner.  The examiner concluded that the evidence of record was not adequate to support a diagnosis of a chronic obstructive respiratory disorder, such as reactive airway disease, while on active service, or the continuation of any such a disorder following separation from active service.  Nor was the evidence adequate to establish the existence of a well-documented chronic obstructive respiratory disorder at the present.  

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board finds that the diagnosis of reactive airway disease made by the January 2006 VA examiner is less persuasive.  The March 2015 VA examiner conducted a very thorough review of the claims file, which is evident by the opinion and rationale provided in the March 2015 report, and found that the medical evidence contemporaneous to the January 2006 VA examination, to include testing, did not support a diagnosis of reactive airway disease.  Further, the medical evidence of record shows that the Veteran has never sought treatment for reactive airway disease.  He does not take medication for reactive airway disease, and it has never been listed as an active problem in his VA outpatient treatment records.  Therefore, based on the March 2015 VA opinion and the other medical evidence of record, the Board finds that it is more likely that the January 2006 diagnosis of reactive airway disease was not correct and was in error.  The Board has assigned greater probative value to the May 2015 VA addendum opinion.

The Board finds that the May 2015 VA addendum opinion and rationale is the most probative evidence of record as to whether the Veteran has reactive airway disease.  The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran has had reactive airway disease at any time during or contemporaneous to the appeal period.  The Veteran has not submitted any contrary competent evidence that supports the contention that he has reactive airway disease and has not informed VA that any such evidence exists.  Therefore, his appeal must be denied.  In the absence of evidence showing the presence of a current disability, service connection cannot be granted.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In addition, the Board finds that service connection is not warranted for an undiagnosed illness manifested by a reactive airway disease disability because the shortness of breath symptoms claimed by the Veteran are shown to part of the chest pain disability for which he has already established service connection, rather than constituting any independent respiratory disability.

Accordingly, the Board finds that the preponderance of evidence is against a finding that the Veteran has reactive airway disease, or that reactive airway disease disability had its onset or was caused by active service.  The evidence also does not show that the Veteran has a chronic respiratory disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more since, so presumptive service connection is not warranted.  38 C.F.R. § 3.317.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.304(f) (2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for reactive airway disease is denied. 





REMAND

Regrettably, the Board finds that additional development is needed before the Veteran's remaining claims on appeal can be decided. 

Pursuant to the Board's November 2010 remand, the Veteran was provided VA examinations to determine the nature and etiology of any current right elbow and right ankle disabilities.  The Board requested that the claims files be made available to and be reviewed by the examiner in conjunction with the examinations and that an opinion as to the etiology of any disability be provided.  A review of the November 2014 examination reports, shows that the claims files were not provided to the examiner and an etiological opinion was not provided.  Therefore the Board finds that the development does not comply with the November 2010 remand requests and additional VA examination is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the appellant the right to compliance with the remand orders)  

Additionally, current treatment records should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, not already of record, and associate them with the file.  

2.  Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the current nature of right elbow and right ankle disabilities, to include right elbow epicondylitis, right ankle tendonitis, and/or right ankle lateral strain.  The examiner must review the claims files and must note that review in the report.  The complete rationale for all opinions expressed should be provided.  After examination and review of the claims files, the examiner should provide the following opinions:

(a)  Is any right elbow disability currently diagnosed, or diagnosed within the appeals period, at least as likely as not (50 percent or greater probability) etiologically related to active service, to include complaints of pain sustained during deployment to Iraq?

(b)  Is any right ankle disability currently diagnosed, or diagnosed within the appeals period, at least as likely as not (50 percent or greater probability) etiologically related to active service, to include an August 2003 right ankle lateral strain during service?  

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


